Citation Nr: 1641331	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-06 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for arthritis of the left leg.

2.  Entitlement to service connection for arthritis of the right leg.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

5.  Entitlement to an increased rating for the residuals of a shell fragment wound to the left knee and leg, currently rated as 10 percent disabling.

6.  Entitlement to an increased compensable rating for the residuals of a shell fragment wound to the 4th and 5th fingers of the left hand.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969, with awards and decorations to include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran testified before the Board at a hearing held via videoconference.  In April 2015, the Board denied entitlement to service connection for a right leg disability and denied an increased rating for PTSD.  In March 2016, the Veteran appealed these issues to the Court of Appeals for Veterans' Claims (the Court), and by a Joint Motion for Remand, the Court vacated and remanded the claims for readjudication.  Also in April 2015, the Board remanded the remainder of the claims on appeal to the RO for further development.  The remanded claims have now been returned to the Board. 

At his hearing, the Veteran testified as to the issue of service connection for arthritis of the left leg.  However, a statement of the case has not been issued with respect to that claim and it is remanded to the RO for further adjudication in that respect.
The issues of whether new and material evidence has been submitted to reopen the claim of service connection for arthritis of the left leg, entitlement to service connection for a bilateral foot disability, and a right leg disability, entitlement to an increased rating for PTSD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the muscle injury to Muscle Group VII of the left forearm and hand has been manifested by a moderate muscle disability with evidence of a penetrating shell fragment wound, residuals of debridement, and cardinal signs and symptoms of a muscle disability to include weakness, lowered threshold of fatigue, and pain.

2.  Throughout the appeal period, the muscle injury to Muscle Group XI of the left leg has been manifested by a moderate muscle disability with evidence of a penetrating shell fragment wound, residuals of debridement, and cardinal signs and symptoms of a muscle disability to include impairment of muscle tone and weakness.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating 10 percent rating for residuals of a shell fragment wound to the 4th and 5th fingers of the left hand, Muscle Group VII, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, DC 5307 (2015).

2.  The criteria for a rating in excess of 10 percent for residuals of a shell fragment wound to the left knee and leg, Muscle Group XI, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, DC 5311 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55 (b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. §  4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. §  4.56 (a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. §  4.56 (b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. §  4.56 (c). 

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. §  4.56 (d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. §  4.56 (c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. §  4.56 (c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The Veteran's residual of shell fragment wound to the left leg is rated pursuant to DC 5311, which pertains to Muscle Group XI, the posterior and lateral crural muscles and muscles of the calf.  These muscles affect propulsion, plantar flexion of the foot, stabilization of arch, flexion of toes and flexion of knee.  Under DC 5311, a slight muscle disability warrants a noncompensable (zero) percent rating; a moderate muscle disability warrants a 10 percent rating; a moderately severe muscle disability warrants a 20 percent rating; and a severe muscle disability warrants a 30 percent rating.

The Veteran's residual of a shell fragment wound to the 4th and 5th fingers is rated pursuant to DC 5307, which pertains to Muscle Group VII, muscles arising from the internal condyle of humerus.  These muscles affect flexion of the wrist and fingers, flexors of the carpus and long flexors of fingers and thumb, and pronator.  Under DC 5311, for the non-dominant side (as the Veteran is right-handed) a slight muscle disability warrants a noncompensable (zero) percent rating; a moderate muscle disability warrants a 10 percent rating; a moderately severe muscle disability warrants a 20 percent rating; and a severe muscle disability warrants a 30 percent rating.

Historically, the service treatment records reflect that in May 1968, the Veteran received a shell fragment wound to the left lower leg and hand causing discomfort and pain.  X-rays showed multiple metallic fragments in the soft tissues of the left knee and hand.  Surgery was not advised.  The wounds were cleaned and debrided.  The Veteran was discharged from the hospital two days later.  He had a general weakness from the elbow to the left hand.  In December 1968, the Veteran reported intermittent pain of the left leg, as well as numbness of the knee and lower leg areas.  He was referred for supportive care, but was not incapacitated.  In January 1969, the Veteran reported weakness and giving way of the knee.  There was full range of motion and no effusion.  Ligaments were stable.

Turning to the evidence of record during the appeal period, a March 2011 VA examination reflects that there was no worsening of the muscle shrapnel injury to the left lower extremity.

On August 2015 VA orthopedic examination of the leg and knee, the Veteran reported that his left knee would give way.  There was normal range of motion of the left knee.  Muscle strength testing of the left knee was 3/5, and such deficiency was assessed to be related to his shrapnel wound of the left leg.  There was weakness and lack of endurance of the left knee.  There was no muscle atrophy.  There was slight instability and subluxation of the left knee.

On August 2015 VA orthopedic examination of the hand, there was slightly abnormal range of motion of the 4th and 5th finger.  There was no gap between the finger and proximal transverse crease of the hand.  There was no evidence of pain with use of the hand or localized tenderness on palpation.  Muscle strength testing was normal on the left side.

On August 2015 VA muscle examination, minimal scarring was noted associated with the shell fragment wounds.  His muscle injuries did not affect the muscle substance or function.  The Veteran had occasional cardinal signs and symptoms of a muscle injury in his fingers by way of loss of power, lowered threshold for fatigue, and weakness.  The Veteran reported trouble with balance beginning in the year 2000.  Muscle strength testing was normal in the left wrist and arm, but was 4/5 on left knee extension.  The examiner stated that the Veteran's current muscle condition of the left leg might likely mildly to moderately impact physical and sedentary labor requiring prolonged sitting, standing, walking, and bending resulting in weakness.

On January 2016 VA orthopedic examination of the leg and knee, the Veteran's range of motion of the left knee was impaired to 125 degrees flexion, with pain.  However, muscle strength testing was normal.  

With regard to the shell fragment wound to the 4th and 5th digits of the left hand, the Board finds that an increased 10 percent rating is warranted in this case.  On 2015 VA examination, cardinal signs and symptoms of a muscle injury were identified, to include loss of power, lowered threshold for fatigue, and weakness.  There was some limitation of motion of the fingers.  The service records demonstrate a penetrating wound to the left hand with debridement.  While not all of the criteria for a moderate muscle disability have been met, these symptoms are more severe than the symptoms contemplated by the mild muscle disability.  Thus, the Veteran's muscle disability of the left 4th and 5th fingers presents a disability picture that more nearly approximates the criteria for a 10 percent rating for a moderate muscle disability, under DC 5207.  

A rating higher than 10 percent is not warranted, however, for either disability, as the symptoms of a moderately severe muscle injury, to include how the injury occurred in service and the record of treatment in service, as well as the objective findings during the appeal period, have not been demonstrated.  The shrapnel wounds were not by a small high velocity missile or large low-velocity missile, there was no indication of intermuscular scarring in service, there was no indication of hospitalization for a prolonged period of time, and the cardinal symptoms of a muscle disability have not been shown to evidence an inability to keep up with work requirements.  There was no loss of deep fascia, muscle substance, or normal firm resistance of muscle, other than that which has been compensated as a moderate muscle disability.  While there was lesser strength on the impaired side, and loss of muscle strength, such is contemplated by the 10 percent rating for moderate muscle disability.  Significantly, the shell fragment wounds do not meet the threshold criteria of service incurrence for a moderately severe rating.

The Board notes that the Veteran has scarring related to the shell fragment wounds.  However, his scarring has been assessed to be minimal in degree and does not meet the criteria for a separate compensable rating pursuant to the Schedule of Rating-Skin.

The Board finds that referral for extraschedular consideration is not warranted.  The discussion above reflects that the Veteran's muscle disabilities result in weakness, some loss of muscle strength, fatigue of the muscle, and pain.  The rating schedule contemplates symptoms of muscular disabilities resulting from shrapnel wounds such as those suffered by the Veteran.  The Veteran's disability does not meet the higher ratings, and is in fact addressed by the current ratings in place.  Thus, further consideration of referral for an extraschedular consideration for the muscle disabilities is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that the Veteran is also service-connected for PTSD and the Board is remanding a claim for increased rating for PTSD as well as claim for TDIU for further development.  Thus, the Veteran and his representative have the opportunity to explicitly raise the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis as part of the remanded claims for increased rating.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

An increased 10 percent rating for residuals of a shell fragment wound to the 4th and 5th fingers of the left hand is granted.

A rating in excess of 10 percent for residuals of a shell fragment wound to the left knee and leg is denied.


REMAND

With regard to the claim for service connection for a bilateral foot disability, the Veteran primarily claims that he suffers from a foot fungus due to muddy conditions in Vietnam, and that he has suffered from skin symptoms ever since.  An August 2015 VA treatment record reflects a diagnosis of dermatophytosis of the feet.  In January 2016, the Veteran underwent a VA skin examination that diagnosed onychomycosis of the feet.  When rendering a negative opinion, the VA examiner did not discuss either diagnosis, nor did the examiner provide a rationale for the conclusion reached.  Thus, a new VA examination and opinion must be obtained in this instance.

With regard to the Veteran's right leg disability, the Veteran contends that because of the residuals of a shrapnel wound to the left knee, he places greater pressure on his right leg.  As a VA opinion has not been obtained with respect to this contention, such should be accomplished on remand.

In August 2015, the Veteran underwent a VA examination that included pertinent findings related to his PTSD.  The Veteran's representative has not waived regional jurisdiction as to review of that examination, and therefore a supplemental statement of the case must be issued as to the claim for increased rating for PTSD prior to Board review.

With regard to whether new and material evidence has been received to reopen the previously denied claim for service connection for left knee arthritis, the RO did not comply with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board directed the RO to issue a statement of the case with regard to this claim, along with notice of appeal rights, to the Veteran.  Such should be accomplished on remand.

The issue of entitlement to a TDIU is intertwined with the outcome of the remanded claims, and thus adjudication of this claim must be deferred by the Board at this time.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his i) bilateral foot disability and ii) right leg disability.  The examiner should review the claims file and provide a detailed rationale for the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current foot disability, to include onychomycosis and dermatophytosis, as well as hammertoes and metatarsalgia, was caused or aggravated by his service, taking into consideration his contention that mud in Vietnam caused his current skin condition? A well-explained medical rational should be provided.

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right leg disability, to include right knee arthritis, was caused or aggravated (beyond the normal progression of disease or disability) by his service-connected residuals of a shell fragment wound of the left leg?  A well-explained medical rational should be provided.

2)  Issue a statement of the case with respect to the claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for arthritis of the left knee and leg.  Only if the appellant completes an appeal as to this issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.

3)  Issue a supplemental statement of the case with respect to the claim for increased rating for PTSD.

4)  Then, readjudicate the remainder of the claims, specifically, the claims of entitlement to service connection for a bilateral foot disability and a right leg disability, and for a TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


